Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In view of finding a new prior art, the examiner has decided to give another Non-Final rejection.
 Non-Final Rejection 
 The Status of Claims:
Claims 97-107, and 112 are pending. 
Claims 97-99, 101,107 and 112 are rejected. 
Claims 100,102-106 are objected. 


DETAILED ACTION
1. 	Claims 97-107 and 112 are under consideration in this Office Action.
 					       Priority
2.	It is noted that this application is a 371of PCT/US2017/028167(04/18/2017), which claims benefit of  62/324,081(04/18/2016and claims 62/324,071 (04/18/2016).
    Drawings
3.         None. 
        IDS
4.          The IDS filed on 4/29/20 has been reviewed by the examiner. 


Claim Objections
5	Claims 100,102-105 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 106 is objected to because of the following informalities:  
In claim 106, the list of the compounds#101-138a seem sharp and clear, but the rest of the compounds# 138-274 are unclear generally in the middle portion of  the chemical structures, such as  
    PNG
    media_image1.png
    70
    160
    media_image1.png
    Greyscale
.
Appropriate correction is required.

Election/Restriction
Applicant’s election with traverse of Group I (claims 97-107 and 112) on 7/22/19 is acknowledged.
The withdrawn Claims 108-111, 113-116 are canceled.
The elected species: 

    PNG
    media_image2.png
    199
    467
    media_image2.png
    Greyscale

is found to be allowable.
 The Comment
The examiner has broadened the search for the other species after finished searching for the elected species.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



6.	Claim(s) 97-99, 101,107 and 112 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly by Howbert et al (US5302724).
Howbert et al discloses antitumor compositions in the followings: 

    PNG
    media_image3.png
    135
    357
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    450
    517
    media_image4.png
    Greyscale

(see col. 2 ,lines 1-27)

    PNG
    media_image5.png
    146
    513
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    399
    544
    media_image6.png
    Greyscale

(see col. 3 ,lines 32-47)

    PNG
    media_image7.png
    172
    518
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    203
    459
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    202
    490
    media_image9.png
    Greyscale


These are identical with the claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        2/28/2021